Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment and IDS received 12/20/2018, IDS received 1/21/2022 have been entered.

Election
Applicant’s election without traverse of group I and species of claim 9 in the reply filed on 1/21/2022 is acknowledged. Claims 10-13 (nonelected species) and 16-22 (nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim.
Only claims 1-9 and 23 are presented for examination on the merits. 

Priority
This application is a 371 of PCT/US2017/038859 (filed 6/22/2017) which claims benefit of 62/345,041 (filed 6/23/2016). 

Claim Rejections - 35 USC § 112 paragraph(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 recites the limitation "said inflammatory response" in line 1.  There is insufficient antecedent basis for this limitation in claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (US11013771) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Yoshida teaches method of administering oxygen reduced stored blood to patient (page 245, title and abstract). 
For Claims 1-3 and 5-6: the reference teaches a method comprising: administering/ transfusing oxygen reduced (with oxygen saturation of 20% or less, col. 5, line 46++) stored blood to human patient with inflammatory response defect including multiple organ dysfunction 
For claim 7, the reference teaches the storage period is at least 15 days (col. 13, line 43++).
For claim 8, the reference teaches the human patient needs multiple transfusions (col. 5, line 24++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5, 7-9 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida (US2015/0284682, IDS) in view of D’Alessandro (Mol. BioSyst., 2013, 9:1196-1209) (over claims 5 and 9) and Garcia-Erce (World J Gastroenterol, 2009, 15(37):4686-4694) over claim 4.
Yoshida teaches method of store oxygen reduced blood for transfusion (page 1, [0006]++, for claim 1) wherein the oxygen reduced stored blood has oxygen saturation of less than 4% (page 3, [0043], line 7++, for claim 23) for up to 2 weeks/14 days (page 3, [0044], line 19++, for claim 7) to reduce deleterious effect from stored blood: such as ATP degradation and DPG depletion (page 1, [0006], line 3++, part of claim 9). Yoshida also teaches the use of the stored blood for massive transfusion (read as multiple transfusions, for claim 8) including: sickle cell anemia patient (page 4, [0058], line 5++, for claim 2)
Yoshida does not explicitly teach reduced level of inflammatory factor: 8-isoprostane as recited in claims 1 and 5, reduced level of thromboxane B2, increased level of glutathione, reduced percentage of methemoglobin as recited in claim 9.
D’Alessandro teaches method of anaerobic storage of red blood cells (page 1196, title and abstract) wherein oxidative stress-marker: 8-isoprostane decreased significantly over st full paragraph, line 9++). The reference further teaches eliminate oxidative stress in blood storage including: decrease in GSH (page 1204, left column, 1st full paragraph, line 3++), accumulation of thromboxane B2 (page 1204, left column, 1st full paragraph, line 6++), and methemoglobin reduction (page 1204, right column, 4th full paragraph, line 3++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use oxygen reduced stored blood with reduced level of inflammatory factor/marker.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of anaerobic blood storage and D’Alessandro teaches oxidative stress-marker: 8-isoprostane decreased significantly over anaerobic storage duration (page 1202, left column, 1st full paragraph, line 9++) and the need to eliminate oxidative stress markers by increase GSH and methemoglobin and reduce thromboxane B2. In addition, it would have been obvious to one skilled in the art to optimize the conditions of storage blood to achieve the predictable result of long term storage with reduced oxidative stress.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the step of the claimed method including use of oxygen reduced stored blood with reduced level of inflammatory factor/marker, etc. are routine and known in the art.  

Yoshida does not explicitly teach inflammatory response is chronic inflammatory bowel disease as recited in claim 4. 
Garcia-Erce teaches indications/conditions for/need blood transfusion including: SIRS and COPD, etc., (page 4687, left column, 3rd full paragraph, line 19++, for claims 2-3) and method of blood transfusion to patients with chronic inflammatory bowel disease (IBD, page 4686, title and abstract) especially during surgery (page 4692, left column, 3rd full paragraph++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use oxygen reduced stored blood with reduced level of inflammatory factor/marker to treat patient with chronic inflammatory bowel disease.  
Garcia-Erce teaches indications/conditions for/need blood transfusion including: SIRS and COPD, etc., (page 4687, left column, 3rd full paragraph, line 19++) and method of blood transfusion to patients with chronic inflammatory bowel disease (IBD, page 4686, title and abstract) especially during surgery (page 4692, left column, 3rd full paragraph++). In addition, it would have been obvious to one skilled in the art to optimize the conditions of storage blood to achieve the predictable result of blood transfusion with reduced inflammation factor.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the step of the claimed method including use of stored blood with reduced level of inflammatory factor/marker to treat patient with chronic inflammatory bowel disease, etc. are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 13-14 of US9339025. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method direct to use of oxygen reduced stored blood, wherein the instant application use stored blood with reduced inflammatory factor while the patent also include carbon dioxide reduced red blood cell, therefore the instant application is rendered obvious of the patent.

Claims 1 and 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 13-14 of US10251387. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method direct to use of oxygen reduced stored blood, wherein the instant application use stored blood with reduced inflammatory factor while the patent also include carbon dioxide reduced red blood cell, therefore the instant application is rendered obvious of the patent.

Claims 1, 5-6 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 9-10 of US11013771. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method direct to use of oxygen reduced stored blood with reduced inflammatory factor while the patent also include carbon dioxide reduced red blood cell, therefore the instant application is rendered obvious of the patent.

Claims 1-9 and 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-12 of US11090331. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method of administering oxygen reduced stored blood with reduced inflammatory factor to patient in need of (sickle cell patient), therefore the instant application is rendered obvious of the patent.


Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653